DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Information Disclosure Statement
  The IDS filed 07/05/2022 and 10/11/2022 have been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pg. 6-8, filed 10/12/2022, with respect to the rejection(s) of claim(s) 1, 4, 5, 8-10, 13, 14, and 17-19 under 35 U.S.C. §103 have been fully considered and are persuasive, because the references do not specifically teach a “physical unclonable function” given its standard meaning in the art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of M. Asim, J. Guajardo, S. S. Kumar and P. Tuyls, "Physical Unclonable Functions and Their Applications to Vehicle System Security," VTC Spring 2009 - IEEE 69th Vehicular Technology Conference, 2009, pp. 1-5, doi: 10.1109/VETECS.2009.5073800 (hereinafter Guajardo).
 Applicant's arguments filed 10/12/2022 with respect to the Objection of claim 1  have been fully considered but they are not persuasive. Claim 1 recites the language “a black box controller coupled to the storage device” in line 5.  There is no antecedent bases for this language.  The Examiner has updated the rejection to refer to line 5 of claim 1.

Claim Objections
Claim 1 is objected to because of the following informalities:  The language “the storage device” in line 5 does not have proper antecedent basis support, but has been interpreted to be referring to the non-volatile storage device.  Appropriate correction is required.
Claims 1, 4, 5, 9, 10, 13, 14, 18, and 19 are Objected to because the language “wherein a secret applied to generate the signature” does not make sense when read in light of the specification.  It appears that this language is supposed to be “wherein a secret key is used to generate the signature” see applicants specification ¶0027.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 9, 10, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0320655 (Kim) in view of JP 2007280407 (Masahiro et al.), US 10319039 (Konrardy et al.), US 8527778 (Kim, hereinafter Kim 778), and M. Asim, J. Guajardo, S. S. Kumar and P. Tuyls, "Physical Unclonable Functions and Their Applications to Vehicle System Security," VTC Spring 2009 - IEEE 69th Vehicular Technology Conference, 2009, pp. 1-5, doi: 10.1109/VETECS.2009.5073800 (hereinafter Guajardo).
With respect to claims 1, 10 and 19
Kim teaches: A data recording apparatus in an autonomous driving vehicle (see at least Abstract; The Examiner notes that Kim does not specifically teach the use of an autonomous vehicle as addressed below.), the apparatus comprising:
a volatile memory  (see at least ¶0116-118; Discussing the use of RAM [i.e. volatile memory] to perform the method) to store vehicle sensor data received from a set of sensors (see at least Fig 1; #101-102, and #108-109; and ¶0039 and ¶0116-118; The Examiner notes if the steps of the method are performed using RAM the sensor data would be stored in RAM) and cameras (see at least Fig 1; #101; and ¶0039 and ¶0116-118; The Examiner notes if the steps of the method are performed using RAM the information from the camera would be stored in RAM) of the autonomous driving vehicle (see at least Fig 1; #10-102, #104, and #108-109; and ¶0039 and ¶0116-118; Discussing storing image and audio information in the storage unit.);
a black box controller (#100 and #107) coupled to the storage device (see at least Fig 1; #100, #104, and #107; ¶0037-39 and ¶0116-118); and
an processor (#100 and  #107) coupled to the black box controller (see at least Fig 1; #100; ¶0037-39), the processor (#100 and #107) to analyze the vehicle sensor data (#200-230 and #300-340) received from the set of sensors (#101 and #102) and cameras (#101) of the autonomous driving vehicle (see at least Fig 1: #107-108; and ¶0049-51), to identify an event of interest (see at least Fig 1: #107-108; and ¶0049-51), and to instruct the black box controller (#100 and #107) to store the vehicle sensor data related to the event in a non-volatile storage device (#104) in response to detecting the event of interest (see at least Fig 1 and 2: #107-108, #200, and #240; and ¶0049-51 and ¶0088; Discussing storing sensor information if an impact event is detected.), wherein the event is an impending collision involving the autonomous driving vehicle (see at least Fig 1-5; #100, #108, #240, #360, #430, and #540; claim 1; and ¶0043-45; Discussing that information is stored if an event detected.).
Kim does not specifically teach:
An autonomous vehicle;
an artificial intelligence (AI) processor coupled to the black box controller; and
autonomous driving of the vehicle is based on the vehicle sensor data received from the set of sensors and cameras;
wherein the vehicle sensor data is stored in the non-volatile storage device with a signature that includes a hash of the vehicle senor data signed using symmetric cryptography or asymmetric cryptography,
wherein a secret applied to generate the signature is based on a physical unclonable function (PUF) of the autonomous driving vehicle.
However Masahiro teaches:
an artificial intelligence (AI) processor coupled to the black box controller (see at least Fig 2; #120(a-b); and ¶0020-22; Discussing using a neural network to perform a learning function.  The Examiner notes that a “neural network” or “learning system” would be a type of artificial intelligence given the broadest reasonable interpretation in light of the specification.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim by using AI as taught by Masahiro because doing so would allow the system to better determine if an actual event has happened (see at least Masahiro Abstract).  Thus reducing the number of false event detections and making the system more efficient.
The combination of Kim and Masahiro does not specifically teach:
An autonomous vehicle; and
autonomous driving of the vehicle is based on the vehicle sensor data received from the set of sensors and cameras.
wherein the vehicle sensor data is stored in the non-volatile storage device with a signature that includes a hash of the vehicle senor data signed using symmetric cryptography or asymmetric cryptography,
wherein a secret applied to generate the signature is based on a physical unclonable function (PUF) of the autonomous driving vehicle.
However, it would have been obvious to one of ordinary skill in the art to use the teachings of Kim and Masahiro on any type of vehicle and driving an autonomous vehicle based on sensor data received from the set of sensors and cameras, because doing so would ensure the proper crash data is recorded and the vehicle is driven in a safe manner.  Specifically Konrardy teaches:
An autonomous vehicle (see at least Fig 1; #108; and col. 11 lines 20-41 and col. 15-16 lines 55-20; Teaching an autonomous vehicle.); and
autonomous driving of the vehicle is based on the vehicle sensor data received from the set of sensors and cameras (see at least Fig 1; #108 and #120; and col. 15-16 lines 55-35; Discussing that the sensors are used to control the vehicle.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Kim and Masahiro by having the vehicle be an autonomous vehicle that drives based on the vehicle sensor data received from the set of sensors and cameras, as taught by Konrardy, because doing so would allow the vehicle to drive autonomously.  Thus making the vehicle easier to use. 
The combination of Kim, Masahiro, and Konrardy does not address the how the information is stored and therefore does not specifically teach: 
wherein the vehicle sensor data is stored in the non-volatile storage device with a signature that includes a hash of the vehicle senor data signed using symmetric cryptography or asymmetric cryptography,
wherein a secret applied to generate the signature is based on a physical unclonable function (PUF) of the autonomous driving vehicle.
However Kim 778 teaches:
wherein the vehicle sensor data is stored in the non-volatile storage device with a signature (see at least Fig 1 and 2; #200-230; and col. 4 lines 5-50) that includes a hash of the vehicle senor data signed using symmetric cryptography or asymmetric cryptography (see at least Fig 1 and 2; #200-230; and col 4 lines 5-60).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Kim, Masahiro, and Konrardy by having vehicle sensor data is stored in the storage device with a signature, that includes a hash of the vehicle sensor data signed using symmetric cryptography or asymmetric cryptography as taught by Kim 778 because doing so would prevent the falsification of the information.
The combination of Kim, Masahiro, Konrardy, and Kim 778 does not go into detail on how the signature is created and therefore does not specifically teach: 
wherein a secret applied to generate the signature is based on a physical unclonable function (PUF) of the autonomous driving vehicle.
However Guajardo teaches the use of PUF in vehicles (see at least Title). Specifically Guajardo teaches:
 wherein a secret applied to generate the signature (see at least Fig 1; pg. 1, 3, and 4; and §I and §V; Discussing creating secret keys.  Also see objection above.) is based on a physical unclonable function (PUF) of the autonomous driving vehicle (see at least Fig 1; pg. 1, 3, and 4; and §1 and §V; Discussing the use of PUF for data security).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Kim, Masahiro, Konrardy, and Kim 778 by using a secret key based on a PUF to create a signature as taught by Guajardo.  This is because using a PUF is a known way to secure information (see at least pg. 2 §IV).  Thus making the system more secure.   
With respect to claims 4, and 13 
The combination of Kim and Masahiro does not specifically teach
wherein at a time of the event the autonomous driving vehicle is operating in an autonomous driving mode.
However driving an autonomous vehicle based on sensor data received from the set of sensors and cameras was known in the art at the time the invention was filed.  Specifically, Konrardy teaches:
wherein at a time of the event the autonomous driving vehicle is operating in an autonomous driving mode (see at least Fig 1; #108; and col. 11 lines 20-41 and col. 15-16 lines 55-20; Teaching an autonomous vehicle.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Kim and Masahiro by having the vehicle be an autonomous vehicle, as taught by Konrardy, because doing so would allow the vehicle to drive autonomously.  Thus making the vehicle easier to use.
With respect to claims 5 and 14
Kim teaches:
wherein the vehicle sensor data comprises data collected from at least one of: a camera; an infrared camera; a sonar; a radar; and a lidar (see at least Fig 1; #101; and ¶0039).
With respect to claims 9 and 18
The combination of Kim, Masahiro, and Konrardy does not specifically teach:
wherein the signature is generated based on a freshness factor.
However Kim 778 teaches:
wherein the signature is generated based on a freshness factor. (see at least Fig 1 and 2; #200-230; and col 3 lines 10-50; Discussing using stored time.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Kim, Masahiro, and Konrardy by having the signature generated based on a freshness factor as taught by Kim 778 because doing so would prevent the falsification of the information.  Thus making the system more reliable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661